If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                             COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                        UNPUBLISHED
                                                                        February 25, 2021
                Plaintiff-Appellee,

v                                                                       No. 349797; 349798
                                                                        Wayne Circuit Court
TONY DAVID KINGSLEY,                                                    LC Nos. 18-007549-01-FH;
                                                                                18-007675-01-FC

                Defendant-Appellant.




Before: K. F. KELLY, P.J., and STEPHENS and CAMERON, JJ.

K. F. KELLY (concurring in part and dissenting in part).

       I completely concur and join in the majority’s opinion with the exception of the consecutive
sentencing issue. From that, I respectfully dissent.

       As noted by the majority, defendant contends that the trial court erred when it imposed
consecutive sentences without articulating its justification for doing so. I disagree and thus part
ways with the majority on this issue.

         The trial court’s decision to impose discretionary consecutive sentences is reviewed for an
abuse of discretion. People v Norfleet, 317 Mich App 649, 664; 897 NW2d 195 (2016). “Review
of a discretionary decision requires that the trial court set forth the reasons underlying its decision.”
Id. “The decision regarding each consecutive sentence is its own discretionary act and must be
separately justified on the record.” Id. at 665. More than one consecutive sentence may be
imposed in an extraordinary case, but the trial court must give particularized reasons underlying
its rationale to facilitate appellate review. Id. The trial court’s authority to impose consecutive
sentences coupled with its reasons is sufficient to demonstrate an outcome within the range of




                                                  -1-
reasonable and principled outcomes. People v Baskerville, ___ Mich App ___, ___; ___ NW2d
___ (2020).1

         Although defendant asserts that the trial court’s articulation was deficient, I would
conclude that, in light of the entire record, the trial court’s articulation was adequate to facilitate
appellate review. Here, the trial court’s imposition of consecutive sentences occurred in light of
its consideration of the trial testimony, defendant’s potential for rehabilitation, the contents of the
PSIR, and the sentencing memorandum. This case presented extraordinary circumstances where
defendant exhibited a pattern of behavior that, as the trial court noted, demonstrated his potential
to be a serial rapist. Indeed, defendant was also charged for the kidnapping and sexual assault of
MV, he pleaded guilty to those crimes, and he was sentenced by the same trial judge. Moreover,
the trial court’s elicitation of the rationale for the consecutive sentences was delineated in the trial
court’s justification for an upward departure from the advisory sentencing guidelines to impose
proportionate sentences. Under the circumstances, I would conclude that a remand for further
articulation is completely unwarranted.

       I would affirm defendant’s convictions and sentences.

                                                               /s/ Kirsten Frank Kelly




1
 In light of defendant’s sixteen convictions in Docket No. 349798 and a challenge to the upward
departure, it should be expected that an articulation of consecutive sentencing will lead to an
overlapping and duplicative foundation.


                                                  -2-